DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is dependent on claim 26, but that claim has been cancelled. Therefore it is impossible to determine the metes and bounds of this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 29-32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghibakhsh (US 2014/0266262)
Regarding claim 1:
Taghibakhsh discloses:
A sensor array comprising a plurality of touch sensitive pixels (paragraph 32, with the array show in, e.g., Fig. 8), each pixel comprising: 
a capacitive sensing electrode for accumulating a charge in response to proximity of a conductive object to be sensed (e.g., paragraph 35); 
a reference capacitor (e.g., Fig. 3: 304) connected in series with the capacitive sensing electrode so that, in response to a control voltage, an indicator voltage is provided at the connection between the reference capacitor and the capacitive sensing electrode to indicate the proximity of the conductive object to be sensed (paragraph 33), 
a sense voltage controlled impedance, VCI, having a control terminal connected so that the impedance of the sense VCI is controlled by the indicator voltage (paragraph 41),
wherein each pixel comprises a reset circuit for setting the control terminal of the sense VCI to a reset voltage selected to tune the sensitivity of the pixels (paragraph 39, where the sensitivity is discussed in, e.g., paragraph 45).
Regarding claim 2:
Taghibakhsh discloses:
wherein a control terminal of the reset circuit is connected to another pixel of the sensor for receiving a reset signal (paragraph 39).
Regarding claim 3:
Taghibakhsh discloses:
wherein the reset circuit comprises a reset VCI wherein a conduction path of the reset VCI is connected between a second plate of the reference capacitor and a reset voltage (as seen in, e.g., Fig. 4a, where the reset transistor 406 is so located).
Regarding claim 4:
Taghibakhsh discloses:
wherein the reset voltage is provided by a reset voltage provider and is based on at least one of: a switch on voltage of the sense VCI; a thickness and/or dielectric constant of a dielectric touch shield of the sensor; and a linear region of operation of the sense VCI (paragraph 33: it is the switch on voltage).
Regarding claim 5:
Taghibakhsh discloses:
wherein the reset circuit comprises a reset VCI wherein a conduction path of the reset VCI is connected between a second plate of the reference capacitor and a first plate of the reference capacitor (Fig. 6).
Regarding claim 6:
Taghibakhsh discloses:
wherein the reset VCI comprises two conduction paths arranged to connect both the first and second plates of the reference capacitor (16) to a reset voltage (as per the embodiment of Fig. 6).
Regarding claim 9:
Taghibakhsh discloses:
wherein a conduction path of the sense VCI connects a reference signal supply to an input of a readout circuit (paragraph 39).
Regarding claims 29-32:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 35:
Taghibakhsh discloses:
A sensor array comprising a plurality of touch sensitive pixels, each pixel comprising: 
a capacitive sensing electrode for accumulating a charge in response to proximity of a conductive object to be sensed (e.g., paragraph 35); 
a reference capacitor (Fig. 3: 304) connected in series with the capacitive sensing electrode so that, in response to a control voltage, an indicator voltage is provided at the connection between the reference capacitor and the capacitive sensing electrode to indicate the proximity of the conductive object to be sensed (paragraph 33); 
a sense voltage-controlled impedance, VCI, having a control terminal connected so that the impedance of the sense VCI is controlled by the indicator voltage (paragraph 41), 
wherein a conduction path of the sense VCI connects a reference signal supply to an input of a readout circuit (shown in, e.g., Fig. 4A, as per paragraph 41); and 
a select VCI having a conduction path connected in series between the conduction path of the sense VCI and the reference signal supply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taghibakhsh in view of Ota et al. (US 2009/0273580)
Regarding claim 10:
Taghibakhsh discloses a sensor array as discussed above.
Taghibakhsh does not disclose:
“a select VCI having a conduction path connected in series between the conduction path of the sense VCI and the reference signal supply.”
Ota discloses:
a select VCI having a conduction path connected in series between the conduction path of the sense VCI and the reference signal supply (Fig. 6: 343; paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Taghibakhsh the elements taught by Ota.
The rationale is as follows:
Taghibakhsh and Ota are directed to the same field of art. Ota teaches a select VCI (a selecting transistor) can help pick the appropriate element. This may give better or more options for controlling the array. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 11:
Taghibakhsh in view of Ota discloses:
wherein a control terminal of the select VCI is connected to the control voltage (as can be seen in Ota Fig. 6 it is connected to the gate line).
Regarding claim 35:
Taghibakhsh in view of Ota, as discussed in the rejection of claim 10, discloses:
A sensor array comprising a plurality of touch sensitive pixels, each pixel comprising: 
a capacitive sensing electrode for accumulating a charge in response to proximity of a conductive object to be sensed (e.g., Taghibakhsh paragraph 35); 
a reference capacitor (Taghibakhsh Fig. 3: 304) connected in series with the capacitive sensing electrode so that, in response to a control voltage, an indicator voltage is provided at the connection between the reference capacitor and the capacitive sensing electrode to indicate the proximity of the conductive object to be sensed (Taghibakhsh paragraph 33); 
a sense voltage-controlled impedance, VCI, having a control terminal connected so that the impedance of the sense VCI is controlled by the indicator voltage (Taghibakhsh paragraph 41), 
wherein a conduction path of the sense VCI connects a reference signal supply to an input of a readout circuit (shown in, e.g., Taghibakhsh Fig. 4A, as per paragraph 41); and 
a select VCI having a conduction path connected in series between the conduction path of the sense VCI and the reference signal supply (taught by Ota as discussed in the rejection of claim 10).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taghibakhsh in view of Kim et al. (US 2019/0204954)
Regarding claim 25:
Taghibakhsh discloses a sensor array as discussed above.
Taghibakhsh does not disclose:
“wherein the voltage controlled impedances are constructed on a glass or polymer substrate, which substrate separates the capacitive sensing electrode from the object to be sensed.”
Kim discloses:
wherein the voltage controlled impedances are constructed on a glass or polymer substrate, which substrate separates the capacitive sensing electrode from the object to be sensed (e.g., paragraph 72, wherein this substrate is on the outer (touch) surface as can be seen from, e.g., Fig. 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Taghibakhsh the elements taught by Kim.
The rationale is as follows:
Taghibakhsh and Kim are directed to the same field of art.
Although Taghibakhsh discloses a base substrate, it does not discuss the outer surface at all. In a similar environment Kim discloses that an outer substrate could be, e.g., glass. One of ordinary skill in the art could have included this with predictable results.

Allowable Subject Matter
Claims 7-8 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A following is a statement of reasons for the indication of allowable subject matter was given for claims 12 in a prior Office Action. Claim 7 contains similar language; claim 8 is dependent on claim 7.

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.
Applicant’s argument (really starting on page 8) is that Taghibakhsh discloses resetting the gate of transistor 306 to the reference voltage on the data line 320. Applicant argues this means resetting it to zero, and therefore does not tune the sensitivity of the pixel or set the control terminal of a sense VCI to a reset voltage to tune the sensitivity of the pixels.
Applicant apparently has decided this reset voltage is zero because in paragraph 33 the voltage VREF for resetting the pixels is assumed to be zero for the purposes of the discussion. It’s really a reset voltage, although admittedly Taghibakhsh doesn’t discuss selecting a voltage level in any detail.
In Taghibakhsh the sense VCI is the transistor labeled 306 in Fig. 3. It is reset to the data line as per paragraph 39. But Taghibakhsh discloses that this circuit improves the sensitivity of the pixels (e.g., paragraph 45: the prior art is “less sensitive.”).
If the circuit of Taghibakhsh improves the sensitivity over the prior art and includes the reset circuit shown, then it’s reasonable to say that the reset voltage has been selected to tune the sensitivity of the pixels. Even if all Taghibakhsh does is set this to zero, it’s still part of a circuit designed to improve the sensitivity and therefore it can be reasonably argued that this voltage was chosen to improve the sensitivity.
There’s no other details than this in the claims. The claim doesn’t say that the reset voltage can be changed or provide any kind of value or range for it. It just says it was selected to tune the sensitivity of the pixels. If the circuit is more sensitive than the prior art than it’s reasonable to say that the voltage – along with everything else in the disclosed circuit – was selected to tune the sensitivity. If applicant believes that their invention can do a better job of selecting a reset voltage or tuning to improve the sensitivity, applicant is welcome to claim the details that make this possible. But this is not claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694